Citation Nr: 1409614	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left eye caused by VA hospitalization or medical or surgical treatment beginning on September 27, 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1952 and from August 1954 to August 1957. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2007 rating decision.  In March 2013, the Board denied the Veteran's claim. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

In June 2010, the Veteran testified at a Travel Board hearing held at the RO. A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In December 2010, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran responded in December 2010 that he did not want another hearing.  See 38 C.F.R. § 20.707.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The JMR found that the AMC did not properly request the September 27, 2002 consent form associated with the VA surgical treatment in question because the request was made using the wrong date for the surgery of September 22, 2002 rather than the correct date of the surgery in question, September 27, 2002.  Therefore, another request using the proper date should be sent in an effort to try to obtain the surgery consent form for the surgery performed on September 27, 2002.  

The JMR also suggested that the December 2012 medical expert opinion did not provide an adequate rationale for the negative nexus opinion, explaining that the examiner in December 2012, in response to the question of whether it was at least as likely as not that the Veteran's September 2002 surgery caused his retinal detachment, responded no it is not, but only cited to a medical treatise, without discussing how it related to the specificities of the Veteran's case.  As such, another opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Montgomery VA medical center to obtain documentation of the Veteran's consent to the September 27, 2002 left eye procedure at issue.  If the consent forms cannot be located, send the Veteran a letter pursuant to 38 C.F.R. § 3.159(e), which explains that VA was unable to obtain the requested record. 

2.  Then, refer the claim on appeal to an ophthalmologist.  If the ophthalmologist determines that a physical examination of the Veteran is necessary, then an examination should be scheduled.

The claims file and a copy of this remand must be made available to the ophthalmologist.  The ophthalmologist is requested to provide a complete rationale for any opinion expressed.  

In providing the opinion, the ophthalmologist is directed to the December 2012 medical opinion.  The ophthalmologist should review this opinion and note that it was found to be inadequate because the doctor in answering the requisite questions simply cited to a medical treatise without discussing any of the evidence of record that might relate to the specific facts of this case.

The ophthalmologist should answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's cataract surgery in September 2002 caused his retinal detachment, which was treated approximately one year later?

b)  If yes, was the proximate cause of the retinal detachment the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment?

c)  If no, was the Veteran's retinal detachment the result of an event that was not reasonably foreseeable?  In reaching this conclusion, the ophthalmologist is informed that whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.
 
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

